DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not disclose:
a bicycle comprising: 
a bicycle frame;
	a rear suspension system coupling the bicycle frame to a rear wheel, the rear suspension system in combination with the frame comprising a six-bar linkage, the six- bar linkage including: 
	a chain stay link comprising a first ternary link coupled at a front end portion by a first joint to a first binary link and by a second joint to a second binary link, and coupled at a rear end portion by a third joint to a seat stay link comprising a third binary link; 
	a fourth binary link coupled by a fourth joint to the seat stay link; 
	wherein the first binary link is coupled to the bicycle frame by a fifth joint, the second binary link is coupled to the bicycle frame by a sixth joint, and the fourth binary link is coupled to the bicycle frame by a seventh joint, such that the bicycle frame is a second ternary link of the six-bar linkage.  In particular, the other prior art does not disclose the bicycle is a ternary link of the six-bar linkage system.  Claims 2 – 9 depend from claim 1, and therefore, are also allowed.

Regarding independent claim 10, the prior art does not disclose:
	a bicycle comprising: 
	a bicycle frame;
	a rear suspension system coupling the bicycle frame to a rear wheel, the rear suspension system in combination with the frame comprising a six-bar linkage, the six-bar linkage including:  
	wherein the first binary link is coupled to the bicycle frame by a fifth joint, the second binary link is coupled to the bicycle frame by a sixth joint, and the fourth binary link is coupled to the bicycle frame by a seventh joint, such that the bicycle frame is a second ternary link of the six-bar linkage; and 
	wherein when the shock absorber transitions from an uncompressed state to a fully compressed state, overall rotation of the first binary link is in an opposite direction with respect to overall rotation of the second binary link.  In particular, the other prior art does not disclose the bicycle is a ternary link of the six-bar linkage system.  Claims 11 – 19 depend from claim 10, and therefore, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0067810 A1	to	Weagle	Bicycle Suspension Systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                            


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611